IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 129 EAL 2014
DEPARTMENT OF PUBLIC WELFARE, :
                                  :
                Respondent        : Petition for Allowance of Appeal from the
                                  : Order of the Commonwealth Court
                                  :
          v.                      :
                                  :
                                  :
JAMES EISEMAN, JR. AND THE PUBLIC :
INTEREST LAW CENTER OF            :
PHILADELPHIA,                     :
                                  :
                Petitioners       :


AETNA BETTER HEALTH, INC.,            : No. 130 EAL 2014
HEALTH PARTNERS OF                    :
PHILADELPHIA, INC., AND KEYSTONE      :
MERCY HEALTH PLAN,                    : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
                  Respondents         :
                                      :
                                      :
            v.                        :
                                      :
                                      :
JAMES EISEMAN, JR., AND THE           :
PUBLIC INTEREST LAW CENTER OF         :
PHILADELPHIA,                         :
                                      :
                  Petitioners         :


UNITEDHEALTHCARE OF                   : No. 131 EAL 2014
PENNSYLVANIA, INC. D/B/A              :
UNITEDHEALTHCARE COMMUNITY            :
PLAN AND HEALTHAMERICA                : Petition for Allowance of Appeal from the
PENNSYLVANIA INC. D/B/A               : Order of the Commonwealth Court
COVENTRYCARES,                        :
                                      :
                  Respondents         :
                                  :
                                  :
          v.                      :
                                  :
                                  :
JAMES EISEMAN, JR. AND THE PUBLIC :
INTEREST LAW CENTER OF            :
PHILADELPHIA,                     :
                                  :
                Petitioners       :


                                        ORDER


PER CURIAM

      AND NOW, this 23rd day of October, 2014, the Petition for Allowance of Appeal

is GRANTED. The issues are:



      (1)    Where Section 708(c) of the Right-[t]o-Know Law specifically provides that
             a “financial record” is not exempt from disclosure on the basis that it
             contains a “trade secret” or “confidential proprietary information,” is this
             explicit provision nullified by the earlier-enacted Pennsylvania Uniform
             Trade Secrets Act?

      (2)    When public funds are funneled through middlemen before reaching their
             intended beneficiaries, are the records documenting this flow of public
             funds “financial records” required to be disclosed under the current
             version of the Right-[t]o-Know Law, as they were under the prior version of
             the law?

      (3)    Are historical rates paid by Medicaid managed-care organizations (MCOs)
             “confidential proprietary information” and “trade secrets,” when the rates
             from one year do not reveal the rates for future years, and when most of
             the MCOs have already disclosed such rates to a subcontractor who
             negotiates rates with their competitors?


The Prothonotary shall establish parallel briefing tracks for this case and Dental Benefit

Providers, Inc. v. Eiseman, No. 132-34 EAL 2014, and the two cases, though not

consolidated, shall be listed for argument at the same Court session.


                                 [129-31 EAL 2014] - 2